DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments and new claim have been entered and addressed in the rejection section below.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection necessitated by amendment. See the rejection section below for specificity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160269401 (Saito) in view of US 20160070952 (Kim).

As per claim 1, Saito teaches a face authentication system comprising: 
a camera configured to capture face images of a target (Saito: Figs. 1, 2, 4, 5: primarily 10; abstract & para 11; para 4: “image taken”; para 16: “image obtaining unit 10 that is capable of taking images”); 
a reader configured to read out a face image from an identification document or an integrated circuit (IC) chip embedded within the identification document (Saito: Figs. 1, 2, 4, 5: primarily 11, M; abstract & para 11; para 4: “face image obtained from passport”; para 16: “reads (obtains) the face image from a passport M”); 
a memory storing instructions (Saito: paras 63-66: CPU, computer, program, memory, ROM); and 
a processor configured to execute the instructions (Saito: paras 63-66: CPU, computer, program, memory, ROM) to: 
acquire a captured face image of the target from the camera (Saito: Figs. 1, 2, 4, 5: primarily 10; abstract & para 11; para 4; para 16); 
acquire the read face image from the reader (Saito: Figs. 1, 2, 4, 5: primarily 11, M; abstract & para 11; para 4; para 16); 
perform face authentication by using the captured face image and the read face image (Saito: abstract & para 11; para 4: “authentication”; para 16: “performs an authentication operation for determining whether or not the person whose face image is included in the image taken by the image obtaining unit 10 is the same person whose face image is read from the passport M”; Figs. 2, 5: 14, 15; Fig. 3: s309; paras 29, 40, 50: “If the degree of similarity exceeds a predetermined threshold value, then the collating unit 15 determines that the person whose face image is included in the captured image is the same person who is identified by the identification information read from the passport M by the biological information reader 11”); 
control a gate to open when the face authentication is successful (Saito: Fig. 1: 3; Figs. 2, 5: primarily 17, 407; Fig. 6: primarily s603; paras 15, 32);
output guidance information for the target to contact an attendant when the face authentication is not successful (Saito: para 62: “can display, on a display (not illustrated) of the first immigration authentication device 1, a message (for example, remove the glasses or flip back the hair) instructing elimination of the factor detected to cause abnormality. As a result, the person regarding whom the factor causing abnormality in the captured image is detected can be prompted to eliminate the factor causing abnormality”; para 63: “if the first authentication operation of the person with the face image ends in failure; the collating unit 15 of the first immigration authentication device 1 can display, on the display (not illustrated), a message instructing manual authentication of the concerned person”; para 69: “when the first authentication operation with respect to a person ends in failure, a message instructing manual authentication of that person is displayed on a display”. Note from paragraph 62 that the person being authenticated is communicated to with the messaging on the display. Thus, the message instructing manual authentication is directed towards the person being authenticated require that person to seek personnel that can carry out the manual authentication).

Saito does not teach re-perform the face authentication by acquiring the captured face image of the
target again from the camera when the face authentication is not successful. Kim teaches these limitations (Kim: para 88: “In a case that the user determines that a face of the user is not properly captured based on the displayed 2D input image, or the display 360 displays a final result of the facial recognition to be a failure, the user may re-capture the face and the facial recognition apparatus 300 may re-perform facial recognition on a 2D input image generated by the re-capturing”: Fig. 3).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kim into Saito since Saito suggests authentication using facial image recognition in general and Kim suggests the beneficial use of authentication using facial image recognition wherein image capture and authentication is repeated after failure as “for recognizing or authenticating the user through a camera” (Kim: para 79) in the analogous art of authentication using facial image recognition. The teachings of Kim can be incorporated into Saito in that image capture and authentication is repeated after failure. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 2, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 2.

As per claim 3, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 3. Saito also teaches a non-transitory computer-readable recording medium storing a program that causes a computer to execute processes (Saito: paras 63-66: CPU, computer, program, memory, ROM).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160269401 (Saito) in view of US 20160070952 (Kim) as applied to claim 1 above, and further in view of US 20160314635 (Chen).

As per claim 4, Saito in view of Kim teaches the face authentication system according to claim 1, wherein the processor is further configured to: output the guidance information when the number of times reaches a predetermined time (Saito: para 62: “can display, on a display (not illustrated) of the first immigration authentication device 1, a message (for example, remove the glasses or flip back the hair) instructing elimination of the factor detected to cause abnormality. As a result, the person regarding whom the factor causing abnormality in the captured image is detected can be prompted to eliminate the factor causing abnormality”; para 63: “if the first authentication operation of the person with the face image ends in failure; the collating unit 15 of the first immigration authentication device 1 can display, on the display (not illustrated), a message instructing manual authentication of the concerned person”; para 69: “when the first authentication operation with respect to a person ends in failure, a message instructing manual authentication of that person is displayed on a display”. Note from paragraph 62 that the person being authenticated is communicated to with the messaging on the display. Thus, the message instructing manual authentication is directed towards the person being authenticated require that person to seek personnel that can carry out the manual authentication).

Saito in view of Kim does not teach count a number of times that an error has occurred in the face authentication. Chen teaches these limitations (Chen: paras 26-27: "detection of a number of erroneous authentication attempts (e.g., more than 10 failed attempts using password-based authentication for accessing the content of the package, or a mismatch in facial recognition)"; para 36: "facial recognition 134": Fig.1: 134; para 35: "security authentication adaptor 100 generates a notification in response to a ( failed) authentication request"; Fig. 1: 134).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the
teachings of Chen into Saito in view of Kim since Saito in view of Kim suggests repetition of facial authentication after erroneous authentication in transportation in general and Chen suggests the beneficial use of repetition of facial authentication after erroneous authentication in transportation wherein the number of errors is counted as to "provide context" (Chen: para 26) in the analogous art of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662